       Case 3:19-cv-08182-DLR Document 25 Filed 11/20/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Kendrick Talbert Sloan,                           No. CV-19-08182-PCT-DLR
                                                       No. CR-13-08198-PCT-DLR
10                  Movant/Defendant,
                                                       ORDER
11   v.
12   United States of America,
13                  Respondent/Plaintiff.
14
15          Before the Court is United States Magistrate Judge Michelle H. Burns’ Report and
16   Recommendation (“R&R”) (Doc. 24), which recommends that Movant’s second amended
17   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2255 be denied and dismissed
18   with prejudice and that a Certificate of Appealability and leave to proceed in forma
19   pauperis on appeal be denied. The Magistrate Judge advised the parties that they had
20   fourteen days to file objections to the R&R and that failure to file timely objections could
21   be considered a waiver of the right to obtain review of the R&R. See United States v.
22   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Neither party filed objections, which
23   relieves the Court of its obligation to review the R&R. See Reyna-Tapia, 328 F.3d at 1121;
24   Thomas v. Arn, 474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any
25   review at all . . . of any issue that is not the subject of an objection.”); Fed. R. Civ. P.
26   72(b)(3) (“The district judge must determine de novo any part of the magistrate judge’s
27   disposition that has been properly objected to.”). “Unless this court has definite and firm
28   conviction that the [Magistrate Judge] committed a clear error of judgment, [this court]
       Case 3:19-cv-08182-DLR Document 25 Filed 11/20/20 Page 2 of 2



 1   will not disturb [the] decision.” Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir.
 2   1990) (citation omitted).
 3          The Court has nonetheless independently reviewed the R&R and finds that it is well-
 4   taken. The Court therefore will accept the R&R in its entirety. See 28 U.S.C. § 636(b)(1)
 5   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 6   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 7   district judge may accept, reject, or modify the recommended disposition; receive further
 8   evidence; or return the matter to the magistrate judge with instructions.”).
 9          IT IS ORDERED that Magistrate Judge Burns’ R&R (Doc. 24) is ACCEPTED.
10          IT IS FURTHER ORDERED that Movant’s second amended petition for writ of
11   habeas corpus pursuant to 28 U.S.C. § 2255 (Doc. 7) is DENIED and DISMISSED
12   WITH PREJUDICE.
13          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
14   proceed in forma pauperis on appeal is denied.
15          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
16   and terminate the case.
17          Dated this 19th day of November, 2020.
18
19
20
21
                                                   Douglas L. Rayes
22                                                 United States District Judge
23
24
25
26
27
28


                                                 -2-
